STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 15, 2017
               Plaintiff-Appellee,

v                                                                    No. 332919
                                                                     Washtenaw Circuit Court
PERRY JUNIOR FREEMON,                                                LC No. 15-000256-FC

               Defendant-Appellant.


Before: CAVANAGH, P.J., and METER and M. J. KELLY, JJ.

PER CURIAM.

        Defendant, Perry Freemon, appeals as of right his convictions, after a jury trial, of assault
with intent to commit murder, MCL 750.83, assault with a dangerous weapon (felonious assault),
MCL 750.82, domestic violence (third offense), MCL 750.81(4), possession of a firearm during
the commission of a felony (felony-firearm), MCL 750.227b, and felon in possession of a
firearm (felon-in-possession), MCL 750.224f. Because there are no errors warranting relief, we
affirm.

                                        I. BASIC FACTS

        This case arises from the shooting of Vanessa Robuste. A few days before the shooting,
Freemon left the home he shared with Robuste and their children after an argument about
Robuste’s alleged infidelity. Because they had broken up, Robuste asked her landlord to change
the locks, and Clarence Newman, a maintenance man, came to her home to do so. Robuste was
the only person at the home when Newman arrived. According to Newman, while he was
changing one of the locks, he heard something behind him and turned around to see Freemon
approaching him with a large silver gun in his hand. Freemon threatened Newman with the gun
before going inside in search of Robuste.

       Freemon found Robuste in her bedroom, pulled out the silver gun with his right hand,
pointed it at her, put it in her mouth, and threatened her with it before forcing her into the
kitchen. Newman testified that Robuste attempted to leave, but Freemon physically restrained
her. Newman fled the home while Freemon was distracted, and Robuste testified that Freemon
shoved her into a kitchen chair and “just started shooting.” Robuste was shot in the leg, chest,
and face.



                                                 -1-
        Freemon testified on his own behalf at trial. He stated that he would have been incapable
of pulling the trigger due to an existing injury to his right index finger. He testified he was at
Robuste’s house on the day of the shooting to check on her because he believed her house had
been broken into. He testified that when he attempted to show Robuste surveillance video
footage on his cellphone, Robust smacked the gun and cellphone from his hand and the gun
discharged accidently. Freemon claimed that he closed his eyes in reaction to the gun going off,
felt something on his hands, let go of the gun, and heard two more gunshots. According to
Freemon, when he opened his eyes, he saw Robuste lying in blood, and he ran outside to get
help.

   II. SUFFICIENCY OF THE EVIDENCE AND GREAT WEIGHT OF THE EVIDENCE

                                 A. STANDARD OF REVIEW

        Freemon argues that the prosecutor presented insufficient evidence to convict him of
assault with intent to commit murder and that the conviction was against the great weight of
evidence. We review de novo Freemon’s challenge to the sufficiency of the evidence, viewing
the evidence “in a light most favorable to the prosecution to determine whether the trial court
could have found that the essential elements of the crime were proved beyond a reasonable
doubt.” People v Sherman-Huffman, 241 Mich. App. 264, 265; 615 NW2d 776 (2000). The
challenge to the great-weight claim is unpreserved because Freemon did not move for a new trial
in the trial court. See People v Cameron, 291 Mich. App. 599, 617; 806 NW2d 371 (2011).
Unpreserved great-weight issues are reviewed for plain error affecting substantial rights. Id. at
618.

                                         B. ANALYSIS

         To prove assault with intent to murder, the prosecution must show that a defendant
committed: “(1) an assault, (2) with an actual intent to kill, (3) which, if successful, would make
the killing murder.” People v Warren (After Remand), 200 Mich. App. 586, 588; 504 NW2d 907
(1993). Freemon asserts that the evidence was insufficient to prove he intended to kill. “This
Court has consistently observed that “[b]ecause of the difficulty of proving an actor’s state of
mind, minimal circumstantial evidence is sufficient.” People v Ericksen, 288 Mich. App. 192,
196-197; 793 NW2d 120 (2010) (citation and quotation marks omitted). Further, intent to kill
may be proved by “the nature of the defendant’s acts constituting the assault; the temper or
disposition of mind with which they were apparently performed, whether the instrument and
means used were naturally adapted to produce death, [the defendant’s] conduct and declarations
prior to, at the time, and after the assault, and all other circumstances calculated to throw light
upon the intention with which the assault was made.” People v Taylor, 422 Mich. 554, 568; 375
NW2d 1 (1985) (citation and quotation marks omitted).

      In this case, there was overwhelming evidence that Freemon intended to kill Robuste.
Newman, who was at the house to change the locks, testified that Freemon put a gun to his head,
commented that “If it wasn’t [Newman], he would shoot him,” and then asked where Robuste
was. Upon learning that Robuste was inside, Freemon entered the home. Robuste testified that
Freemon entered her bedroom, pointed a gun at her, and said that he “should shoot her right
now.” She recounted that he put the gun in her mouth, grabbed the collar of her shirt, and forced

                                                -2-
her into the kitchen. In the kitchen, he shoved her into a chair and “just started shooting.” He
shot Robuste in the leg, chest, and face. He then fled the scene, hiding the gun before he was
apprehended by the police. In challenging the sufficiency of the evidence, Freemon essentially
asserts that the jury should have believed his version of events and found Newman’s and
Robuste’s testimony less credible. However, the weight and credibility of evidence, and the
inferences to be drawn from the evidence, are matters for the jury to resolve. People v Unger,
278 Mich. App. 210, 228-229; 749 NW2d 272 (2008). The prosecution therefore presented
sufficient evidence to support Freemon’s conviction for assault with intent to murder.

       Moreover, the conviction was not against the great weight of the evidence. “The test to
determine whether a verdict is against the great weight of the evidence is whether the evidence
preponderates so heavily against the verdict that it would be a miscarriage of justice to allow the
verdict to stand.” People v Musser, 259 Mich. App. 215, 218-219; 673 NW2d 800 (2003).
Freemon suggests that his version of events should be believed and that the prosecutor’s
witnesses lack credibility and consistency. However, “[i]t is the province of the jury to
determine questions of fact and assess the credibility of witnesses.” People v Lemmon, 456 Mich.
625, 637; 576 NW2d 129 (1998). “Conflicting testimony, even when impeached to some extent,
is an insufficient ground for granting a new trial.” Id. at 647. Accordingly, Freemon’s
conviction for assault with intent to murder is not against the great weight of the evidence.

                                      III. SPEEDY TRIAL

                                 A. STANDARD OF REVIEW

       Freemon also argues that his right to a speedy trial was violated. “Whether defendant
was denied the right to a speedy trial is a constitutional law question that is reviewed de novo.”
People v Rivera, 301 Mich. App. 188, 193; 835 NW2d 464 (2013).

                                         B. ANALYSIS

        A criminal defendant has a constitutional right to a speedy trial. People v McLaughlin,
258 Mich. App. 635, 644; 672 NW2d 860 (2003); US Const, Am VI; Const 1963, art 1, § 20;
MCL 768.1; MCR 6.004(A). In determining whether a defendant has been denied the right to a
speedy trial, courts apply the framework enumerated in Barker v Wingo, 407 U.S. 514; 92 S. Ct.
2182; 33 L Ed2d 101 (1972), which considers “the following four factors: (1) the length of delay,
(2) the reason for delay, (3) the defendant’s assertion of the right, and (4) the prejudice to the
defendant.” People v Williams, 475 Mich. 245, 261-262; 716 NW2d 208 (2006). A delay that of
18 months or more is presumptively prejudicial, making it incumbent upon the prosecution to
demonstrate that the defendant was not, in fact, prejudiced. Id. at 262. “When the delay is less
than 18 months, the defendant must prove that he or she suffered prejudice.” Rivera, 301 Mich
App at 193. “ ‘The time for judging whether the right to a speedy trial has been violated runs
from the date of the defendant’s arrest.’ ” Id., quoting Williams, 475 Mich at 261.

       In this case, Freemon was arrested on February 24, 2015, and his trial began on January
11, 2016, resulting in a delay of approximately 11 months. Because the time was less than 18
months, prejudice cannot be presumed. Rivera, 301 Mich. App. at 193. Accordingly, Freemon is
required to prove prejudice by the delay. Id. A defendant can experience prejudice from delay

                                                -3-
in two ways: “prejudice to his person and prejudice to the defense.” Williams, 475 Mich. at 264
(citation and quotation marks omitted). Prejudice to a defendant’s person “would take the form
of oppressive pretrial incarceration leading to anxiety and concern.” People v Collins, 388 Mich.
680, 694; 202 NW2d 769 (1972). Prejudice to the defense, “might include key witnesses being
unavailable.” Id. “In considering the prejudice to the defendant, the most serious inquiry is
whether the delay has impaired the defendant’s defense.” People v Simpson, 207 Mich. App. 560,
564; 526 NW2d 33 (1994). Here, Freemon concedes that his defense was not prejudiced.
Moreover, although Freemon contends that he suffered prejudice to his person in the form of
anxiety, we note that the majority of the delay is attributed to the withdrawal of his first trial
lawyer due to a breakdown in the attorney-client relationship. Under these circumstances,
Freemon has not established that the 11-month delay deprived him of his constitutional right to a
speedy trial.

                                   IV. JURY INSTRUCTIONS

                                  A. STANDARD OF REVIEW

        Next, Freemon argues he was denied a fair trial because the jury should have been
instructed on mitigating circumstances and the accident defense. This Court considers claims of
instructional error de novo. People v Bartlett, 231 Mich. App. 139, 143; 585 NW2d 341 (1998).

                                          B. ANALYSIS

        “A criminal defendant is entitled to have a properly instructed jury consider the evidence
against him.” People v Armstrong, 305 Mich. App. 230, 239; 851 NW2d 856 (2014) (citation and
quotation marks omitted). “[J]ury instructions must include all the elements of the charged
offenses and any material issues, defenses, and theories that are supported by the evidence.”
People v McKinney, 258 Mich. App. 157, 162-163; 670 NW2d 254 (2003). “When a defendant
requests a jury instruction on a theory or defense that is supported by the evidence, the trial court
must give the instruction.” People v Riddle, 467 Mich. 116, 124; 649 NW2d 30 (2002). “This
Court reviews jury instructions as a whole to determine whether there is error requiring
reversal.” Bartlett, 231 Mich. App. at 143. Jury instructions do not qualify as erroneous if they
fairly present to the jury the issues to be tried and sufficiently protect the defendant’s rights.
People v Knapp, 244 Mich. App. 361, 376; 624 NW2d 227 (2001).

        Freemon requested the mitigating circumstance jury instruction, which instructs the jury
that “[i]f the assault took place under circumstances that would have reduced the charge to
manslaughter if the person had died, the defendant is not guilty of assault with intent to commit
murder.” CJI2d 17.4. Manslaughter requires proof of such provocation that a reasonable person
would lose control and proof that there was insufficient time for a reasonable person to regain
that control. People v Hawthorne, 265 Mich. App. 47, 58; 692 NW2d 879 (2005), rev’d on other
grounds 474 Mich. 174 (2006). At trial, the prosecution alluded to discord in Robuste’s and
Freemon’s relationship and presented testimony regarding the allegations of Robuste’s infidelity
and prior instances of domestic violence. However, there was no evidence that Freemon
assaulted Robuste in the heat of passion. Instead, Freemon denied shooting Robuste
intentionally and asserted that he only fired one shot by accident. Consequently, the requested


                                                -4-
instruction was not supported by the testimony, and the trial court did not err in refusing to give
it.

        With regard to the accident instruction, Freemon’s lawyer never requested it. Moreover,
he expressed satisfaction with the jury instructions as they were given, so Freemon’s argument
related to the accident instruction is waived. See People v Carter, 462 Mich. 206, 215; 612
NW2d 144 (2000). In addition, despite the fact that the accident instruction was not read, the
jury could have still concluded that, based on Freemon’s testimony, he did not intend to murder
Robuste and so was not guilty of assault with intent to commit murder. Therefore, even if an
accident instruction could or should have been given, the issues to be tried were fairly presented
to the jury by the instructions that were actually given, thereby protecting Freemon’s rights. See
Knapp, 244 Mich. App. at 376.

                               V. INEFFECTIVE ASSISTANCE

                                 A. STANDARD OF REVIEW

       Finally, Freemon argues that he was denied the effective assistance of counsel for several
reasons. “When no Ginther[1] hearing has been conducted, our review of the defendant's claim
of ineffective assistance of counsel is limited to mistakes that are apparent on the record.”
People v Mack, 265 Mich. App. 122, 125; 695 NW2d 342 (2005).

                                         B. ANALYSIS

        To establish that his lawyer provided ineffective assistance, a defendant must show: (1)
that his lawyer’s performance was below an objective standard of reasonableness under
prevailing professional norms, and (2) that there is a reasonable probability that, but for his
lawyer’s deficient performance, the result of the proceedings would have been different.
Strickland v Washington, 466 U.S. 668, 688, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984); People
v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). “A ‘reasonable probability’ is a
probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.
Effective assistance is presumed, and the defendant bears a substantial burden of proving
otherwise. People v Vaughn, 491 Mich. 642, 670; 821 NW2d 288 (2012). The strategic
judgments of a defendant’s lawyer are afforded deference, Wiggins v Smith, 539 U.S. 510, 521-
522, 528; 123 S. Ct. 2527; 156 L. Ed. 2d 471 (2003), but strategic choices made after an incomplete
investigation are reasonable only to the extent that reasonable professional judgments support the
limitation on investigation, Trakhtenberg, 493 Mich. at 52-53.

        Freemon argues that his lawyer failed to move for a directed verdict on his assault with
intent to commit murder charge. A motion for a directed verdict is reviewed in the same manner
as a challenge to the sufficiency of the evidence. People v Schultz, 246 Mich. App. 695, 702; 635
NW2d 491 (2001). As discussed above, the evidence presented at trial was sufficient to support



1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -5-
Freemon’s conviction of assault with intent to commit murder. Accordingly, Freemon’s lawyer
was not ineffective for failing to move for a directed verdict.

        Freemon next argues that his lawyer was ineffective because he failed to properly
investigate the case. The failure to reasonably investigate a case can constitute ineffective
assistance. People v McGhee, 268 Mich. App. 600, 626; 709 NW2d 595 (2005). However,
although Freemon claims that his lawyer failed to investigate, he does not explain or rationalize
the merits of this argument or cite authority in support of his claim. Therefore, Freemon has
abandoned this claim. See People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480 (1998)
(“An appellant may not merely announce his position and leave it to this Court to discover and
rationalize the basis for his claims, nor may he give only cursory treatment with little or no
citation of supporting authority.”).

        Freemon contends that his lawyer was ineffective because he failed to call Freemon’s
hand surgeon to testify regarding Freemon’s injured hand. Decisions regarding whether to call
or question witnesses are presumed to be matters of trial strategy. People v Rockey, 237 Mich
App 74, 76; 601 NW2d 887 (1999). “[T]he failure to call witnesses only constitutes ineffective
assistance of counsel if it deprives the defendant of a substantial defense.” People v Dixon, 263
Mich. App. 393, 398; 688 NW2d 308 (2004).

        On the first day of trial, Freemon’s lawyer asked the trial court for an adjournment
because Freemon had just brought two potential witnesses to his attention. Freemon informed
his lawyer that his nurse and his hand surgeon could testify that the condition of his injured hand
rendered him incapable of firing a gun. Freemon asserted that their testimony would impeach
the testimony of Robuste and Newman. The trial court denied the request for an adjournment,
but indicated that Freemon’s lawyer could present the nurse and the surgeon as witnesses. While
the surgeon did not testify, the nurse testified that Freemon had sutures on his right hand, was
receiving IV antibiotics for his injury, and might have had some difficulty opening and closing
his right index finger. Thus, the record demonstrates that Freemon’s lawyer was aware of the
witnesses and the general scope of their testimony. Accordingly, this is not an instance in which
a lawyer failed to investigate the possibility of a potentially exculpatory witness that deprived the
defendant of a substantial defense. Instead, the decision to present the nurse as a witness, rather
than the surgeon, was the result of professional judgment. While Freemon’s lawyer arguably
could have presented the surgeon to buttress the testimony that indicated Freemon’s hand was
incapable of shooting a gun, the failure to do so did not render his performance below an
objective standard of reasonableness. And given that the hand surgeon’s testimony would,
presumably, be cumulative to Freemon’s and the nurse’s testimony, Freemon cannot establish
that the failure to call the surgeon as a witness was prejudicial, i.e., outcome determinative.

        Freemon next asserts that his lawyer was ineffective because he failed to request the
accident instruction. Even assuming that the failure to request this instruction fell below an
objective standard of reasonableness, Freemon has not demonstrated the requisite prejudice
necessary to establish a claim of ineffective assistance. The jury was instructed that it could not
convict Freemon of assault with intent to commit murder if the prosecution did not prove that
Freemon intended to kill Robuste. The trial court also instructed the jury that the prosecutor had
to prove each element of the crime beyond a reasonable doubt. If the jury had believed
Freemon’s testimony that he fired the first shot by accident, it could have found him not guilty of

                                                -6-
assault with intent to commit murder.2 Because the jury found that Freemon had the requisite
specific intent, it is apparent that the jury rejected Freemon’s theory of an accidental shooting.
Accordingly, the failure to request the accident instruction did not constitute ineffective
assistance.

         Freemon also asserts that his lawyer “could not hear parts of the proceeding.” During
trial, Freemon’s lawyer indicated that he had trouble hearing on at least one occasion. However,
there is nothing in the record to suggest that Freemon’s lawyer missed any part of the
proceedings due to a hearing problem. In fact, the record indicates that Freemon’s lawyer fully
participated in the trial and cross-examined each witness extensively in a manner that indicates
he heard the full direct examination. Moreover, Freemon does not argue that his lawyer’s
alleged hearing difficulty made the result of the proceeding any different than it would have been
otherwise. Thus, Freemon has not demonstrated that he received ineffective assistance from his
lawyer based on his lawyer’s alleged inability to hear the proceedings.

       Freemon next contends that his lawyer was ineffective because he made arguments
contrary to Freemon’s testimony and stated in his closing argument that Freemon’s testimony
was not believable. Specifically, during the closing argument, Freemon’s lawyer argued:

       There were three shots fired. Bullets all over the kitchen. That would tend to
       indicate a struggle. Both [Freemon] and Miss Robuste deny a struggle took place
       and I’m not arguing that . . . the gun had a mind of its own and fired itself, but
       somebody fired that gun and somebody fired bullets all over the scene.

                                               * * *

       [Robuste] says she never touched the gun. [Freemon] says she snatched it out of
       his injured hand or whatever. I’m going to ask you folks to exercise a little bit of
       judgment back in the jury room. Do either one of those stories make sense to
       you? I would argue that perhaps what makes more sense is that the gun went off,
       she was hit in the leg. That there was then a struggle between two people for the
       gun and a number of shots were fired and that’s why those bullets were found all
       over that room. Not because he intended to shoot her, not because she was
       suicidal and became suddenly despondent, but the physical evidence is consistent
       with a fight over a gun and the gun going off as a result of that fight.

                                             * * *

       Maybe [Freemon] only intended to wound her in the leg and something else
       happened in which case it would be assault with intent to do great bodily harm.
       Maybe he didn’t intend to do anything at all but scare her with a gun in which
       case its felonious assault, but you have to look at the real evidence and you have


2
 Freemon only asserted that he fired the first shot by accident. He did not know how the other
two shots were fired.


                                               -7-
       to realize that the story [Freemon] told doesn’t make any more sense than the
       story [Robuste] told. It doesn’t make any less sense either.

Based on our review, we conclude that faced with contradictory testimony, Freemon’s lawyer
apparently made the strategic decision to acknowledge the improbability of Freemon’s version of
events. Freemon had testified that the gun went off accidently when Robuste “smacked the cell
phone and the gun” in his hands when he was trying to show her a video, that he closed his eyes
in reaction to the gun going off, that he felt something on his hands so let go of the gun, and that
he heard two more gunshots. In allowing that this account was not very plausible, Freemon’s
lawyer could have reasonably believed that this decision would strengthen Freemon’s credibility,
and thus his ability to argue to the jury that the prosecution had not proved Freemon’s guilt
beyond a reasonable doubt. It also provided leeway for Freemon’s lawyer to argue that there
was another explanation. If both Freemon and Robuste had lied about how the shooting
occurred, then the resolution of the case arguably rested on the issue of what the physical
evidence suggested occurred. The fact that Freemon’s lawyer’s strategy did not work does not
mean that he provided ineffective assistance. See People v Stewart (On Remand), 219 Mich. App.
38, 42; 555 NW2d 715 (1996).

        Further, Freemon has not demonstrated the requisite prejudice necessary to establish his
claim that his lawyer provided ineffective assistance. At trial, the prosecutor offered the
testimony of Robuste to establish that Freemon drew a gun on her, said “he should shoot her
right now,” put the gun in her mouth, grabbed the collar of her shirt, forced her into the kitchen,
physically restrained her when she attempted to leave the house, and shot her three times in the
leg, chest, and face. Both Newman’s testimony and the physical evidence corroborated
Robuste’s version of events and even Freemon initially admitted to the police that he caused
Robuste’s injuries. In addition, the prosecutor presented evidence that Freemon committed prior
acts of domestic violence against Robuste and had fled the scene after the shooting. Thus, in
light of this overwhelming evidence of defendant’s guilt, there is no reasonable probability that,
but for Freemon’s lawyer’s closing argument, the result of the trial would have been different.

         Finally, Freemon argues that he was denied the effective assistance when his lawyer
failed to consult with or retain an expert in bullet trajectory who could have testified that “it was
impossible for [Freemon] to fire the gun at [Robuste].” Here, there is no indication that
Freemon’s lawyer failed to consult with an expert or made his decision not to retain such an
expert before deciding on a trial strategy. Freemon has not provided any evidence that an expert
in bullet trajectory would have supported his theory. Thus, Freemon has merely speculated that
a bullet trajectory expert would have provided favorable testimony to his defense, so he has
failed to show that the retention of a bullet trajectory expert would have altered the outcome of
his trial.

       Affirmed.

                                                              /s/ Mark J. Cavanagh
                                                              /s/ Patrick M. Meter
                                                              /s/ Michael J. Kelly



                                                -8-